PER CURIAM.
Appellant, defendant below, appeals his convictions claiming first, that the trial court abused its discretion in certain evi-dentiary rulings, and second, that the trial court erred in denying his motions for judgment of acquittal. We affirm.
The evidentiary rulings at issue, were not properly preserved for our review. See Correll v. State, 523 So.2d 562 (Fla.1988) (even when prior motion in limine has been denied, failure to object at time evidence introduced waives issue for appellate review). Even if they had been preserved, we find no error in the trial court’s rulings. See Griffin v. State, 639 So.2d 966, 968 (Fla.1994); Gorham v. State, 454 So.2d 556 (Fla.1984). See also Osborne v. State, 743 So.2d 602 (Fla. 4th DCA 1999).
Appellant also contends his motions for judgment of acquittal should have been granted. We disagree, finding that there was legally sufficient evidence on which to base verdicts of guilt in this case. See Crump v. State, 622 So.2d 963, 971 (Fla.1993); Tibbs v. State, 397 So.2d 1120 (Fla.1981).
Affirmed.